Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 as been entered.
The elected invention is Group II drawn to an apparatus including a combination comprising  a cassette and a bin (See the claim set of 5/28/19). The elected species is the species of apparatus of Group 1 represented by the apparatus of Figs 1 and 3a-3C. The elections were by applicant on 5/28/19.
The claims have been amended several times during prosecution. For example, independent claim 27 has been amended to recite an annular receptacle in portions thereof as well as the cassette. In spite of the amendments, the current claim set (claims filed 3/29/21) is treated as being directed to the same invention as before (Group II referred to above).
In Remarks filed on 10/26/20 applicant indicates that the Substitute Specification filed on the same date has been reverted to the specification in parent application 14/017,842, now U.S. 8,899,420. The references to the specification below are references to the Substitute Specification.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Consistent with the relevant rules the description in the Summary section of the application is relatively brief and does not make specific references to drawing features. Therefore, the description in the Summary is not considered sufficient to meet the requirements of the Statute in the subject application. Additionally, the Summary in the subject application appears to summarize the more detailed portions of the disclosure referred to immediately below rather than make specification herein include references to the Detailed Description or Description Of The Preferred Embodiments section of the specification, the part of the specification in which the claimed invention is supposed to be described in the requisite detail including with specific references to drawing features. 
Thus, features in the claims that were not described in the specification in such a way as to show possession of the claimed invention by the applicant are (with emphasis on the text in bold where there is such text):
          i    an annular receptacle including an annular wall delimiting a central opening of the annular receptacle…(no such annular wall is described in the application specification for the bottom annular receptacle 38 of cassette 30 as described, for example, in  specification [00038]. Refer also to Figs 1, 2A and 2B as pointed to in [0038]. Note that “described” herein includes the lack of any description of the  
ii    The limitations in claim 27 subparts b., e., f., g. and h. in their entirety (In addition to the annular wall not being properly described in the specification as indicated above, the additional features of the annular wall that are recited in these claim parts are also not properly described in the application specification including not described therein at all. Nor is there an adequate written description of the other features described in these claim parts. For example only, and not by way of limitation, it is apparent that there is no description in the specification of any annular wall having an obliquely extending portion flaring radially outwardly in a direction from the upper portion to the lower portion of the annular wall as recited in subpart g of claim 27. Applicant has not pointed to such description anywhere in the application disclosure either. That being the case, if applicant’s position is that applicant is looking at applicant’s drawings and simply making-up the claim feature, the examiner disagrees that this is in accordance annular wall, especially not with the flared part thereof. See also iii below. Nor would one necessarily include the flared part in the top to bottom extent of the structure, even if one accepted the new feature that the structure was annular from the top of the cassette to the beginning of the flared portion. Similarly, the claim recitation of an annular space as done in sub-part h of claim 27 is not supported by the shape of the feature in question, if one is looking only at applicant’s drawings for the requisite support. Still further, the claim recitation of an annular space within the central opening of the annular receptacle, is also not supported by the drawings alone. Per [00038] line 12 the chamfer clearance 41 is taught as being defined at a bottom of the central opening 34. This can be read as suggesting that the chamfer clearance is part of the central opening 34. However, this can also be read as suggesting that the chamfer clearance is not part of the central opening 34; that is to say, annular space (believed to be a reference to the space defined by the chamfer clearance), is within the central opening 34 lacks adequate supporting specification description.);
iii   “obliquely extending portion” (claim 27 subparts h. and i. Applicant argues in the latest response that one of ordinary skill in the art would unquestionably observe from looking at the application figures that “the annular wall has an obliquely extending portion”. The examiner disagrees. What annular wall? It follows that if applicant has not properly described an annular wall then applicant cannot have properly described any obliquely extending portion of that annular wall. Look at the structures at the ends of the lead lines from numerals 34 and 41 in Fig 1. What is happening in the prosecution in this patent annular wall in the claimed invention of the applicant. Additionally, building on this new matter, applicant is then also attempting to designate the structure at the end of the lead line from 41 is a part of the annular wall. Not only is there no supporting specification disclosure for the annular wall, but there is also no supporting specification disclosure that the now claimed obliquely extending portion is actually a part of the annular wall. In fact, there is no reference in the original specification to any obliquely extending portion. What applicant’s specification originally describes is that the receptacle 38 of the cassette 30 defines a chamfer clearance 41 at a bottom of the central opening 34. See specification [00038].
The cases cited by applicant such as Vas Cath did not somehow get rid of the prohibition against new matter when they were decided. Look again at specification [00038] for example only. If the above noted structures were intended by applicant to be an annular wall and 
Note also that per the teaching at the end of [00038] the chamfer clearance 41 shown in Fig 1 “is provided on the full periphery of the cassette 30, but may also be partial (i.e., not on the full periphery of the central opening of the cassette)”. What a strange shape for a later claimed annular wall? Why not claim what you yourself originally 
If one is looking at the drawings only, why cannot the structure at the end of the lead line from 34 be referred to as simply a wall or a circular wall, and the bottom structure be referred to as a chamfer clearance 41 beginning where the circular wall ends (instead of being a part of the circular wall)? Is this not completely different in meaning from designating the entire structure as an annular wall, and the chamfer clearance as an oblique portion of the annular wall? So as should be evident from just this one example, applicant is not at liberty to simply look at applicant’s drawings and make up claim limitations as the invention of the applicant without considering what the original 
iv   “a movable portion configured for moving in the annular space” (claim 27 subpart l. As indicated above there is inadequate written description of an annular space. Thus, there is also inadequate written description of a movable portion for moving within the annular space);
v    “a seat extending inwardly from a bottom end of the tubular wall” (according to spec. [00039] the relevant teaching is “Referring to Fig 1,....The holder 26 has a horizontal flange 45 at a bottom of the wall 44, so as to define a seat supporting the cassette 30”. This is different from the currently claimed “a seat extending inwardly from a bottom end of the tubular wall” in claim 30;);
vi    cassette (as described in specification [00038] the cassette 30 has a lid 36 and a bottom annular receptacle 38. The lid 36 is not 
In the case of claim limitations that are new, the rejection is also one for new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are 
So for example only, the vertical axis defined in claim 27 cannot be determined. Would such an axis be at the center of the annular wall  or would it assume some other spatial position relative to the annular wall, for example? Does “vertical” include a sloped axis that extends vertically in another example? 
In yet another example, what exactly are the upper and lower portions of the annular wall contemplated by the applicant as recited in claim 27. In yet another example, the first and second portions of the closing mechanism of claim 29 are not just a number. The claim terms also are an identification of ones of the noted portions. However, there is no way to tell which portion is the first one and which portion is the second one as claimed. See specification [00047] and compare with specification [00042] through [00046], for example.
cassette and annular receptacle (bottom annular receptacle in full) have different meanings in the invention of the applicant. As indicated above, the annular receptacle or bottom annular receptacle appears to be the part of the cassette excluding the lid 36. Note also the applicant’s election of the Group II invention of an apparatus including the combination of a cassette and a bin. Therefore, per applicant’s election of the Group II invention, the claims are interpreted in spite of the indefiniteness as if what is claimed is the cassette (that includes the bottom annular receptacle per applicant’s own disclosure) to the extent possible. The anticipated corrections to the claims for this issue should at least not be inconsistent with applicant’s election. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 27-30 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chomik et al. (2005/0044819). The claimed apparatus reads on any of the various embodiments of waste storage device disclosed in the reference. Thus, the claimed annular receptacle reads on one or more of the film cassettes in Chomik (the claimed annular . 
The claimed bin includes the body of a waste storage device (such as body 100). The claimed holder can include the structure on which the claimed annular receptacle is supported (this appears to include an annular wall as required in claim 30). The claimed movable portion can be the rubber diaphragm or the rotation mechanism 530.
The claimed closing mechanism can be any of the mechanisms for closing the flexible material around the waste material, parts thereof or the lids such as 120.  
In view of the indefiniteness, the claims (as best understood) would also have been obvious over Chomik in order to provide more economical or easier to use structures for holding waste material.
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive as to any grounds of objection or rejection that are not withdrawn. See above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/          Primary Examiner, Art Unit 3736